Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 22-23, 25-26, 29-30, 33-37, and 39-41 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Kawahara et al. (JP 2003046135 A).
Regarding claims 22, 33 and 39, Kawahara discloses a device comprising:
a substrate (2) comprising a surface [Fig. 1];
a landing pad (2a/2b) disposed on the surface of the substrate [Fig. 1];
a die (1) electrically coupled to the landing pad [Fig. 1]; and
an interconnect structure (3c/3d) having a metal layer [Fig. 1],
wherein at least a first portion of the metal layer (3c/3d) is configured to be electrically coupled (4a/4b) to at least a portion of the landing pad (2a/2b) [Fig. 1], and
wherein the landing pad (2a/2b) provides a mechanical connection (4a/4b) configured to hold the interconnect structure (3c/3d) to the substrate (2) [Fig. 1].
Regarding claims 23, 34, and 40, Kawahara discloses wherein the metal layer (3c/3d) is configured as a conductor and the first portion of the metal layer is configured as a contact pad to be electrically coupled (4a/4b) to the landing pad (2a/2b) [Fig. 1].

Regarding claims 26, 37, Kawahara discloses wherein the substrate (2) comprises a lateral boundary, and a second portion of the metal layer (3C/3D) extends away from the lateral boundary of the substrate [Fig. 3].
Regarding claim 29, Kawahara discloses an interface material (5) that is in direct contact with both the substrate and the interconnect structure [Fig. 1].
Regarding claim 30, Kawahara discloses wherein the interface material (5) is disposed on the surface of the substrate opposite of the landing pad [Fig. 1].
Regarding claims 35 and 41, Kawahara discloses wherein the first portion of the conductor (3c/3d) is disposed above the substrate in a thickness direction [Fig. 1].

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 32 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kawahara et al. (JP 2003046135 A) in view of Lin et al. (US 2010/0193830).
Regarding claim 32, Kawahara does not disclose a lens.
Lin teaches a lens (118) [Fig. 6A]. 
.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 22-24, 27-31, 33-35, and 38-41 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 9653437. Although the claims at issue are not identical, they are not patentably distinct from each other because though not identical, they represent the same invention as the noted US Patent above. The mere elimination of one or more claim limitations does not obviate the issue of double patenting.

Claims 25-26 and 36-37 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 9653437 in view of Kawahara (JP 2003046135 A). 
Regarding claims 25-26 and 36-37, the claims in U.S. Patent No. 9653437 does not recites the limitation about the shape and lateral extension as recited in the instant KSR, 550 U.S. at ___, 82 USPQ2d at 1395; Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson ’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic  & P. Tea Co. v. Supermarket Equipment Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950).  

Claim 32 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 9653437 in view of Lin et al. (US 2010/0193830).
Regarding claim 32, the claims in U.S. Patent No. 9653437 does not recites the limitation about the lens as recited in the instant claim 32. However, Lin teaches a lens (118) [Fig. 6A]. Therefore, one of ordinary skill in the art, before the effective filing date 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE R DIAZ whose telephone number is (571)272-1727.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Parker can be reached on (571) 272-2298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 






/Jose R Diaz/Primary Examiner, Art Unit 2815